DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “an endoscope comprising: an insertion unit that has a longitudinal axis; an insertion member that is disposed so as to be inserted into the insertion unit along the longitudinal axis of the insertion unit, wherein the insertion member is one of a light guide member, a tube member, or an image guide member; a tip portion body that is provided close to a tip of the insertion unit and has a central axis parallel to the longitudinal axis of the insertion unit; a disc-shaped pressing member that is in contact with a base end side of the tip portion body; a protrusion portion that is provided on a tip portion of the insertion member and protrudes outward from an outer periphery of the tip portion of the insertion member in a radial direction; at least one mounting hole which is provided in the tip portion body and in which the tip portion of the insertion member is inserted and mounted and a first groove portion having a shape corresponding to the protrusion portion is formed and is disposed at a first circumferential position in a circumferential direction around an axial direction of the insertion member; and an insertion hole which is provided in the disc-shaped pressing member, into which the tip portion of the insertion member is inserted, and in which a second groove portion having a shape corresponding to the protrusion portion is formed and is disposed at a second circumferential position different from the first circumferential position in the circumferential direction around the axial direction of the insertion member,2Customer No.: 31561 Docket No.: 72545-US-822Application No.: 15/684,946wherein the first groove portion and the second groove portion are disposed at different locations along the longitudinal axis of the insertion unit” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record. 
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claim are allowable over the prior art of record. Independent claim 11 is allowable over the prior art of record for similar reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 12, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795